Citation Nr: 1640483	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  13-03 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for gout of the bilateral toes.

3.  Entitlement to service connection for a thoracic spine injury with degenerative arthritis and left arm numbness.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from July 1971 to September 1975 and in the U.S. Navy from October 1978 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the claimed conditions.

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in April 2016.  A copy of the hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

I.  Service Treatment Records

As noted above, the Veteran had distinct periods of service in both the U.S. Air Force and U.S. Navy.  His Air Force service records have been obtained and associated with the file.  However, aside from a May 1978 enlistment examination, his Navy records have not been obtained.

In August 2009, the RO filed a Request for Information to obtain the Veteran's Air Force and Navy records.  The Navy request was made for the last name "Wesley," and for the period from May 1985 to December 1987.  The RO subsequently received the Veteran's Air Force records, but not his Navy records.  After following up with the Veteran and learning that he did not have any copies of his Navy records, the RO issued an April 2010 memorandum indicating that the records were unavailable.

Recently, personnel at the RO became aware that there were two spellings for the Veteran's last name ("Wesley" and "Westley").  In February 2016, the RO filed another Request for Information for the Veteran's Navy records which included both names and his entire period of Navy service from 1978 to 1987.  However, the records that were returned in response were only from the Air Force, and the accompanying Request for Information response form only refers to the Veteran's Air Force service from 1971 to 1975.  In other words, it appears that the information that was returned was not responsive to the RO's February 2016 request, and therefore an additional attempt should be made to obtain these records.  38 C.F.R. § 3.159(c)(2) (VA will make as many requests as are necessary to obtain relevant records from a Federal agency, including military records, until it concludes that the records do not exist or that further efforts would be futile).


II.  Social Security Administration (SSA) Records

During his Board hearing, the Veteran testified that he was in receipt of disability benefits from the SSA.  These records are not current contained in the claims file and should be obtained on remand.  VA has a duty to obtain such records when they may be relevant to the Veteran's claims.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

III.  Right Knee VA Examination

Service treatment records currently associated with the claims file include an April 1971 enlistment examination, which noted no abnormalities of the knee.  In August 1971, the Veteran reported his right knee giving way, and he gave a history of a prior football injury.  He was diagnosed with a ligament strain.  His August 1975 Air Force separation examination was normal.  A May 1978 Navy enlistment examination was also normal, though the Veteran reported a history, since age 19, of feeling like the right knee might give way with running.  He also reported no problems in service with swelling or pain.

As part of his claim, he was afforded a VA examination in December 2009.  The examiner recorded a history of a right knee injury sustained when someone ran into the Veteran while he was playing football in high school.  After reviewing the claims file and conduction a physical examination, she ultimately diagnosed the Veteran with osteoarthritis, and concluded that the condition was not related to military service because the original injury preceded service.

While the examiner recorded a history of a high school football injury, and service treatment records reference a football injury, the Veteran has denied playing football in high school or sustaining a knee injury prior to service.  See February 2011 Notice of Disagreement; April 2016 Hearing Transcript at 55.

Because the Veteran's April 1971 enlistment examination was normal, he is presumed to have entered service in sound condition.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In such instances, the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  "Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003).

In determining whether a condition preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must all be considered.  38 C.F.R. § 3.304 (b).  See also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  Typically, however, lay statements by a veteran concerning a preexisting condition, alone, are not sufficient to rebut the presumption of soundness.  See e.g., Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).

In this case, because the evidence suggesting a preexisting right knee injury consists only of lay statements from the Veteran (which he now disputes), the presumption of sound condition has not been rebutted.  Therefore, the examiner's conclusion that the Veteran's current knee condition was the result of an injury that preceded service is not adequate, and a new opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate source necessary, to include the NPRC, the Department of the Navy, and/or the Joint Services Records Research Center (JSRRC), to obtain all service treatment records for the Veteran's period of active service in U.S. Navy between October 1978 and December 1987.  Continue efforts to obtain these records until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtained.  Associate all records and/or negative responses received with the claims file.  

If the records are not obtained, document this in the claims file and appropriately notify the Veteran of this in accordance with 38 C.F.R. § 3.159 (e)(1).

2.  Request from the Social Security Administration all records pertinent to the Veteran's claim for benefits, as well as medical records relied upon concerning that claim. If the search for such records has negative results, place a statement to that effect in the Veteran's claims file.

3.  Forward the claims file to an appropriate VA examiner for a supplemental opinion addressing the etiology of the Veteran's diagnosed right knee osteoarthritis.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that right knee osteoarthritis is etiologically related to service.

In forming this opinion, the examiner's attention is directed to the following:

i) The examiner must presume that the Veteran entered service in sound condition without any preexisting right knee conditions.

ii) In August 1971, the Veteran was seen for a complaint that his right knee gave way.  Examination revealed tenderness of the lateral aspect of the knee. The tendons were intact and range of motion was full.  He was diagnosed with ligament strain.

iii)  An August 1975 separation examination was normal, and the Veteran denied any medical history pertinent to the right knee.

iv)  A May 1978 enlistment examination was normal, but the Veteran reported a history, since age 19, of feeling like the right knee might give way with running.  He also reported no problems in service with swelling or pain.

v)  If additional service treatment records for the period from 1978 to 1987 are obtained, the examiner must review these records and comment on any findings relevant to the right knee.

vi)  VA records dated June 2002 include an x-ray which showed small arthritic changes and synovial osteochondromatosis in the right knee.  A history of arthroscopic debridement of a meniscal tear in 1990 was also noted.

The examiner must provide a complete explanation for the opinion, citing to the medical evidence of record when necessary to support the conclusion reached.

If the examiner is unable to render the requested opinion without resorting to speculation, he/she must so state.  However, an explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

If the examiner determines that a physical examination is required to provide the requested opinion, one must be scheduled.

4.  If the Veteran's U.S. Navy records are obtained, conduct any additional development, including scheduling VA examinations, that may be warranted based on the content of those records.

5.  Following completion of the foregoing, readjudicate the Veteran's claims.  If any claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




